Citation Nr: 0712771	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1311.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1981.  He died in April 2002, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied the benefit 
sought on appeal.  The Board first considered this appeal in 
May 2006 and remanded the matter to ensure that the appellant 
was afforded all consideration by the RO under the Veterans 
Claims Assistance Act of 2000.  The claim on appeal was 
readjudicated by the RO in December 2006 and is now properly 
returned to the Board for appellate consideration.

The Board points out that it has rephrased the issue on 
appeal as one for enhanced DIC benefits under 38 U.S.C.A. 
§ 1311.  After a complete review of the claim put forth by 
the appellant, it is apparent that she is requesting enhanced 
benefits under Section 1311 as opposed to benefits under 
38 U.S.C.A. § 1318 which are the same as those already 
awarded under 38 U.S.C.A. § 1310 with the grant of service 
connection for the cause of the veteran's death.  The Board 
finds no prejudice to the appellant in adjudicating this 
matter under Section 1311 as the RO's analysis under Section 
1318 is premised on the same facts and basic tenets of the 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death, he was service-
connected for hypertension, varicosities of the lower 
extremities, pes planus, diabetes mellitus with retinopathy 
and neuropathy, and for the post-operative residuals of a 
pilonidal cyst.  His combined disability rating was 100 
percent.

3.  The veteran died in April 2002.

4.  The veteran's 100 percent rating was in effective as of 
December 14, 2000.

5.  The veteran was not continuously rated totally disabled 
for a period of eight years or more immediately preceding his 
death.


CONCLUSION OF LAW

Criteria for enhanced Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1311 have not been met.  38 U.S.C.A. 
§ 1311 (West 2002); 38 C.F.R. § 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003 and May 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim of entitlement to 
enhanced DIC, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2006 
letter to the appellant included notice of the five elements 
of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided prior to the 
appealed AOJ decision.  With the issuance of a Supplemental 
Statement of the Case in December 2006, however, all notices 
are pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer in July 2003.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the appellant does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the appellant's claim will now be 
addressed on the merits.

The appellant asserts that she is entitled to enhanced DIC 
benefits because the veteran was totally disabled for at 
least seven or eight years prior to his death as a 
consequence of his service-connected disabilities.  She has 
credibly testified before an RO hearing officer and sincerely 
put forth her claim that she believes she is entitled to 
enhanced benefits because she cared for the veteran for those 
many years prior to his death when he had difficulty with his 
activities of daily living.  The appellant acknowledges that 
the veteran did not request an increase in disability 
benefits prior to 1997 and that he was not assigned a total 
disability rating prior to December 2000.

The record reflects that the veteran served honorably for 
twenty years.  Upon discharge from the service in 1981, he 
was awarded service-connection benefits for hypertension, 
bilateral pes planus, varicosities of the lower extremities, 
and for the post-operative residuals of a pilonidal cyst; a 
20 percent combined rating was assigned effective March 1981.  
In April 1997, the veteran requested an increase in his 
disability ratings and only the rating for pes planus was 
increased to 30 percent.  The veteran requested that the 
rating for hypertension be increased in December 2000, and a 
100 percent rating was assigned effective the date of claim, 
December 20, 2000.  The veteran died in April 2002 of heart 
failure due to hypertension.

The medical evidence reveals that the veteran underwent VA 
examination in March 2001 and related that he worked as a 
supply clerk.  Upon VA examination in April 2002, he advised 
that he had not worked over the last year.  Treatment notes 
during that time period show that the veteran was being 
prepared for heart surgery.

The appellant testified that the veteran had not wanted to 
apply for VA benefits for many years even though he was very 
ill and that she eventually put in a claim for him.  She 
stated that the veteran had been limited to desk work at his 
job for about three years prior to his finally being let go 
in 2000 because he had such difficulty walking.  The 
appellant testified that she cared for the veteran and was 
required to perform tasks such as helping him dress for the 
last seven or eight years of his life.  She contends that 
enhanced DIC is warranted because she and the veteran 
requested all appropriate assistance from VA medical 
personnel over the many years that the veteran was treated 
for his hypertension.

Service connection for the cause of the veteran's death was 
granted because the veteran's death certificate clearly shows 
that he died as a result of his service-connected 
hypertension.  38 U.S.C.A. § 1311 allows for the payment of 
an additional amount of DIC benefits in the case of the death 
of a veteran who, at the time of his death, was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  See 38 U.S.C.A. § 1311(a)(2).  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2), the implementing regulation, 38 C.F.R. § 
20.1106, permits "hypothetical entitlement."  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22, a similar implementing 
regulation found to be in contradiction to 38 C.F.R. 
§ 20.1106, and remanded the case for VA to undertake 
expedited rulemaking to either explain the rationale for 
interpreting statutes differently or to resolve the conflict 
between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 regarding 
"hypothetical" determinations. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  In National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373, 1377 (Fed. Cir. 2003) (NOVA II), the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  Therefore, the 
state of the law is such that claims for enhanced DIC 
benefits under 38 U.S.C.A. § 1311 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on a review of the evidence as outlined above, the 
Board finds that the veteran's hypertension, varicosities of 
the lower extremities, pes planus, diabetes mellitus with 
retinopathy and neuropathy, and post-operative residuals of a 
pilonidal cyst were service connected at the time of his 
death and had been assigned a combined disability rating of 
100 percent as of December 14, 2000.  As such, he was not 
continuously rated totally disabled for a period of eight 
years immediately preceding his death.  

The appellant acknowledges that the veteran was not rated as 
100 percent disabled due to service-connected disability 
prior to December 2000, but contends that he should have been 
awarded a total rating for at least seven or eight years 
prior to his death.  She appears to claim that the veteran's 
requests for assistance made to VA medical personnel should 
be construed as informal claims for a total rating at some 
point earlier than December 2000.  Consequently, the 
appellant's claim is one of "hypothetical entitlement."  

As noted above, 38 C.F.R. § 20.1106 was scrutinized by the 
Federal Circuit to determine if VA had the authority to limit 
claims for benefits under 38 U.S.C.A. § 1311 by interpreting 
that statute to not encompass claims of hypothetical 
entitlement.  The outcome of the Federal Circuit's review was 
that VA did have that interpretative authority and that 
hypothetical entitlement claims are not allowed under 38 
U.S.C.A. § 1311.  Thus, because the veteran did not submit a 
claim for an increase in rating prior to 1997 (five years 
prior to his death) and is shown to have been employed for 
the majority of the eight years that preceded his death, the 
Board can find no avenue to award this appellant enhanced 
benefits based upon entitlement to a total rating as claims 
of hypothetical entitlement are not for consideration.  
Consequently, the claim of entitlement to enhanced 
compensation under 38 U.S.C.A. § 1311 must be denied. 


ORDER

Enhanced Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1311 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


